 Case 3:11-md-02244-K Document 926 Filed 12/14/18                       Page 1 of 2 PageID 35277



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

In re: DEPUY ORTHOPAEDICS, INC.                  )       MDL 2545
PINNACLE HIP IMPLANT PRODUCTS                    )
LIABILITY LITIGATION                             )       MDL Docket No.: 3:11-md-2244
                                                 )
This Document Relates To: ALL CASES              )
                                                 )       Honorable Ed Kinkeade
                                                 )
                                                 )

       MOTION IN OPPOSITION TO INCREASING HOLDBACK PERCENTAGE
                             TO 25 PERCENT

        This Court established in its Order of August 29, 2018, a 10 percent Holdback Order.

Plaintiffs now seek to object to that 10 percent Holdback Order. Their objection is premature

and in opposition to the Court's conservative preliminary holdback percentage set only three

months ago.

        Settling Plaintiffs’ attorney "Nash" objects to increasing the Court's previously

established 10 percent Holdback Order to 25 percent for the reason the increase will make

settlement of this matter very difficult as it will reduce settling Plaintiffs' fees and their parties'

recoveries beyond the point where settlement would be attractive to them.

        Increasing the 10 percent Holdback Fund would increase the difficulty of settlement,

also, which would be contrary to the purpose of the Multiple District Litigation (MDL). Settling

plaintiffs should not be taxed for future costs as they will not share in the fruits of the labor.

Meanwhile, the common benefit fund will benefit immediately from the settlement. The

proposed settlement should mitigate costs and encourage others to participate. For many elderly

claimants, money now is more important than more money later. Each firm must consider the

best interest of it’s individual clients.
 Case 3:11-md-02244-K Document 926 Filed 12/14/18                     Page 2 of 2 PageID 35278



       Lead counsel and contributing firms' services and talents are much appreciated and

compensated. The amount of the confidential settlement agreement is irrelevant and unnecessary

to this issue as it was not determined when the temporary holdback percentage was originally set

either. The proposed settlement amounts were substantial enough to induce Settling Plaintiffs.

       For the above reasons Settling Plaintiff ‘s attorney "Nash" objects to increasing the

Holdback Fund from 10 percent to 25 percent.



Dated: 12/14/2018                              /s/ Joel A. Nash
                                               Joel A. Nash
                                               JOEL A. NASH, CO., LPA
                                               4325 Mayfield Road
                                               Cleveland, Ohio 44121
                                               Phone: (216) 691-3000
                                               Fax: (216) 291-1207
                                               Jnash25@aol.com
                                               Attorney for Plaintiffs



                                  CERTIFICATE OF SERVICE

       I hereby certify that on December 14, 2018, a copy of the foregoing was filed

electronically. Notice of this filing will be sent by operation of the Court’s electronic filing

system to all parties indicated on the electronic filing receipt. Parties may access this filing

through the Court’s system.



Dated this 14th day of December, 2018.                 /s/ Joel A. Nash
                                                       JOEL A. NASH, ESQ.
